Title: To George Washington from Captain John Hunter, 23 April 1777
From: Hunter, John
To: Washington, George



May it please your Excellency
Philadelphia 23 April 1777

Agreable to the Instructions I received from your Excellency on the 10th Inst., I proceeded to this place, where I have been indefatigable, in my endeavours to raise my Company: The muster Roll I here with send you, will shew what success I have had, in recruiting—The four hundred Dollers I received from your Excellency, I have distributed among my subalterns who are now in the Country. what success they have met with, I have not yet heard, but have the greatest Reason to beleive, I will be able to bring my Company into the field, as soon as any officer of the same date as my self. I have applied to the Board of war for a further supply of Money, but they refuse me with out an

order from your Exellency. I therefore take the Liberty of informing you of my situation, and requesting such further supplies, as your Excellency may think Expedient. If your Excellency would be pleased to Honour me with my Company being Par[t]isans, I flatter my self, that I would gain some degree of Honour to my self, and be of some service in suporting the Ammerican cause which I have so sincerely at Heart. I am with due respect your Excellencys most obliged & very humble Servt

John Hunter

